Title: To George Washington from Alexander Hamilton, 23 December 1794
From: Hamilton, Alexander
To: Washington, George


        
          Sir,
          Treasy Dept Decembr 23d 1794.
        
        The present state & prospects of the Treasury render it necessary, without delay, to exercise the power vested in the President by the Act passed the 18 instant, entitled, “an act authorising a Loan of two millions of Dollars.”
        To enable him to determine this a probable view of receipts & expenditures distributed quarter yearly is herewith presented and the form of a power as usual to The Secretary of the Treasury to make the Loan, is submitted. With perfect respect &c.
        
          Alexandr HamiltonSecy of the Treasy
        
      